Dear Senator Smith:
You have asked this office to determine whether one may serve as board member of the Sabine River Authority and continue to teach school.
The Dual Officeholding and Dual Employment Laws do not prohibit this arrangement, where one of the positions is held on a part-time basis. The law prohibits the simultaneous holding of these positions if both are full-time. See R.S. 42:63(E). Members of the Sabine River Authority hold part-time appointive offices1, thus, the prohibition is inapplicable.
Should you have further questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:62(4) and (5) define full-time and part-time as:
"Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
"Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.